NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFREY ROY CROSBY,                             No. 16-55951

                Petitioner-Appellant,           D.C. No. 5:15-cv-01263-VBF

 v.
                                                MEMORANDUM*
DAVID SHINN, Warden,

                Respondent-Appellee.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Federal prisoner Jeffrey Roy Crosby appeals pro se from the district court’s

judgment dismissing without prejudice his 28 U.S.C. § 2241 habeas petition. We

have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      Crosby challenges a prison disciplinary proceeding in which he was



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sanctioned with the disallowance of good conduct time after he was found to have

committed the prohibited acts of fighting with another person and possessing a

weapon. Crosby maintains that his procedural due process rights were violated

during the proceedings and that the evidence supported his statement that he was

attacked by another prisoner and only sought to defend himself. The record shows

that the disciplinary proceedings complied with the procedural due process

requirements delineated in Wolff v. McDonnell, 418 U.S. 539, 563-72 (1974), and

that “some evidence” supported the Disciplinary Hearing Officer’s (“DHO”)

decision, see Superintendent v. Hill, 472 U.S. 445, 455 (1985). Assuming that

Crosby is correct that prisoners have a due process right to present a self-defense

claim in prison disciplinary proceedings, the record shows that Crosby was

permitted to raise a self-defense claim before the DHO. The DHO considered the

claim and rejected it as unsupported. That finding was also supported by “some

evidence.” See id.

      The district court had subject matter jurisdiction over Crosby’s section 2241

petition; therefore, the dismissal should have been on the merits and with

prejudice. See Bostic v. Carlson, 884 F.2d 1267, 1269 (9th Cir. 1989) (section

2241 jurisdiction exists when a federal prisoner “claims that he has been denied

good time credits without due process”), overruled on other grounds by Nettles v.

Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc). We, therefore, vacate the


                                          2                                   16-55951
judgment and remand with instructions to dismiss the petition with prejudice.

      VACATED and REMANDED with instructions.




                                        3                                   16-55951